Citation Nr: 1452966	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation in the amount of $1,416.67.  



REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Army from April 2006 to August 2007, with additional service in the Army National Guard from 1988 to 2008 including a period of active duty for training from June 17, 1988 to October 21, 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 decision of a Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for waiver of recovery of an overpayment of VA compensation in the amount of $1,416.67.  

It is noted that the Veteran has another claim on appeal, namely, entitlement to service connection for sleep apnea, which is the subject of a separate Board decision.  While the Veteran specifically requested a hearing before a Veterans Law Judge on the service connection claim, in his substantive appeal form (VA Form 9) on the waiver issue received in May 2012, he clearly declined a hearing before a Veterans Law Judge who would decide his claim for a waiver of recovery of the overpayment.  Accordingly, the Board will proceed to consider the merits of his waiver request.  


FINDINGS OF FACT

1.  The Veteran did not inform the RO promptly of his military pay when he was awarded disability compensation in September 2008 and February 2009, as requested, and did not return VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances, sent to him to waive the VA compensation that he was receiving at the rate of $850 per month. 

2.  By letter in January 2012, the RO retroactively reduced the Veteran's compensation, for the period of September 1, 2008 to October 20, 2008, due to concurrent receipt of VA disability pay and military pay for 50 drill days for fiscal year 2008; the Veteran's monthly compensation rate of $850 at that time was reduced to $0. 
3.  By letter in February 2012, VA's Debt Management Center notified the Veteran of a $1,416.67 overpayment in his account. 

4.  In a March 2012 decision, the RO's Committee on Waivers and Compromises denied the Veteran's claim for a waiver of recovery of the overpayment of $1,416.67.    

5.  For a period of 50 drill days with the Army National Guard in 2008, the Veteran was paid VA compensation in the amount of $1,416.67, when he should have been paid $0, resulting in a $1,416.67 overpayment, because he was not entitled to concurrent receipt of VA compensation benefits and military retired pay.  

6.  Recovery of the overpayment of $1,416.67 is not against equity and good conscience.


CONCLUSION OF LAW

The Veteran is not entitled to a waiver of recovery of an overpayment of VA disability compensation in the amount of $1,416.67.  38 U.S.C.A. §§ 5302, 5313 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The VCAA duties to notify and to assist do not apply to the claim of waiver recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

In any event, the Veteran received notification of the decision of the RO's Committee on Waivers and Compromises, dated in March 2012, setting forth the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment, and was advised as to the nature of the evidence necessary to substantiate his claim.  In its decision, the RO's Committee on Waivers and Compromises also informed the Veteran of the reasons that his claim was denied and the evidence it had considered in denying the claim.  The general advisements were reiterated in the statement of the case issued in May 2012, which also provided the Veteran opportunity to identify or submit any evidence he wished considered in connection with his appeal.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence. 

Further, VA has made reasonable efforts to assist the Veteran in obtaining evidence in support of his claim.  For example, VA has requested the Veteran to furnish evidence pertaining to his financial status, and he responded with information dated in March 2012.  Additionally, the VA has provided the Veteran with the opportunity for a hearing, which he declined.  The Board is unaware of any additional evidence which is available in connection with this appeal.

Factual Background

A review of the record found that the Veteran had been receiving VA compensation benefits since his award in September 2008.  By letter in September 2008, the RO informed him of his compensation award and retroactive monthly amount due him, as well as how to apply for an additional allowance for dependents.  Based on information furnished to the RO regarding his dependents, the RO subsequently amended his award in February 2009.  Enclosed with the September 2008 and February 2009 letters was VA Form 21-8764, which notified the Veteran that his compensation payments may also be affected by certain circumstances that he must promptly call to the attention of VA, including receipt of active duty or drill pay as a reservist or member of the Federally recognized National Guard.  He was also notified that failure to notify VA of any listed changes immediately may result in a debt that he would have to repay.  
The RO sent the Veteran a VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances, notifying the Veteran that he had been identified by the Defense Manpower Data Center (DMDC) as having been a reservist or guardsman during fiscal year 2008.  He was informed that active or inactive duty training pay could not legally be paid concurrently with VA compensation or pension benefits, pursuant to 10 U.S.C. § 12316 and 38 U.S.C. § 5304(c).  He was further informed that he may elect to keep the training pay he received from the military service department, but that to be legally entitled to keep his training pay, he must waive VA benefits for a number of days equal to the number of days for which he received training pay.  He was told that in most instances it was to his advantage to waive VA benefits and keep his training pay.  He was notified that DMDC records indicated that he received training pay for 50 days during fiscal year 2008 (noting that one full day's duty pay for each 4-hour training assembly attended are reported, or for example 4 days of training pay may be credited on a drill weekend).  He was told that if he waived VA benefits to receive training pay, VA would adjust his VA award to withhold future benefits for the same total number of days waived and at the monthly rate in effect for the fiscal year for which he received training pay; no overpayment would be created in his account and his normal VA rate would be restored when a sufficient number of days' benefits had been withheld.  

The Veteran was requested to fully complete the form and return it to the RO at the address provided.  There is no record that he did so.  Following adjudication of several claims, the RO in a November 2009 letter informed the Veteran that beginning September 1, 2008, his disability compensation would be paid at the monthly rate of $850.  (Prior to September 2008, he was paid $610 effective from December 2007; and for a short period from August 16, 2008 through August 21, 2008, his benefits were stopped as it was later learned that he had active duty for training just before his retirement).  

By letters in July 2011 and September 2011, the RO informed the Veteran that it was proposing to retroactively reduce his compensation benefits for 50 days at the rate in effect at the end of fiscal year 2008, because it had evidence that he received pay for 50 drill days during fiscal year 2008 (October 1, 2007 through September 30, 2008).  The RO indicated that his monthly compensation rate in September 2008 was $850, and that after his period of drill pay withholding was completed, his full VA benefits would be restored.  The RO informed him that its action resulted in the creation of an overpayment in his account.  

By letter in January 2012, the RO informed the Veteran that it was taking the action it had proposed in its earlier letters, retroactively reducing his compensation in effect at the end of September 2008 ($850 monthly) to $0 for a period of 50 days from September 1, 2008 to October 21, 2008, to account for the drill days for which he was paid in fiscal year 2008.  The RO also reminded him that an overpayment had been created in his account, and had to be recouped. Subsequently, by letter in February 2012, VA's Debt Management Center informed the Veteran of an overpayment of $1,416.67 in compensation benefits.

In March 2012, the Veteran submitted a request for a waiver of recovery of the overpayment of compensation.  In a statement, he asked that in the event his waiver request was denied, he desired to have a "limited withholding at the least amount possible" because he could "barely make ends meet" on his current monthly income in supporting a disabled wife and two children.  In conjunction with his waiver request, he filed a VA Form 5655, Financial Status Report, which indicated total gross monthly income of $3,978 from VA compensation for him and social security or other income for his wife, and total monthly expenses of $3,495 (to include $150 paid on monthly installment contracts or other debts, for which he had unpaid balances totaling $9,589).  He reported assets of only $45 in cash and a car valued at $5,500.

In a decision in March 2012, the RO's Committee on Waivers and Compromises denied the Veteran's claim for a waiver of recovery of an overpayment of compensation in the total amount of $1,416.67, on the basis that recovery would not be against equity and good conscience.  The Committee stated that the overpayment was created as a result of a retroactive reduction of compensation for the overpayment period of September 1, 2008 to October 20, 2008 (that is, equivalent to 50 days of military drills with the Army National Guard), because he was not entitled to concurrent receipt of VA compensation and military drill pay.  In April 2012, the Veteran submitted a notice of disagreement with the decision to deny his waiver request, asking that he be granted a waiver in full.  

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including compensation.  38 C.F.R. § 1.965(a).  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Committee on Waivers stated in its March 2012 decision that the overpayment was created as a result of a retroactive reduction of VA compensation due to the Veteran's concurrent receipt of VA benefits and military pay for 50 training days in fiscal year 2008.  The law prohibits the concurrent payment of active service pay and full VA compensation pay without a waiver.  See 38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. § 3.700(a).  See also 38 C.F.R. § 3.654.  "Active service pay means pay received for active duty, active duty for training payments, and inactive duty for training."  38 C.F.R. § 3.654(a).  

Effective in August 2007 the Veteran was awarded VA compensation benefits at the 40 percent rate and effective in August 2008 he was awarded additional compensation for a combined rating of 50 percent.  The record does not show that he submitted VA Form 21-8951, waiving his receipt of VA compensation, as requested.  Therefore, the period of the overpayment, or that 50-day training period in fiscal year 2008 during which he was paid compensation benefits to which he was not legally entitled, was established to be from September 1, 2008 to October 20, 2008.  VA calculated the amount of the overpayment as $1,416.67, which was the amount of monthly disability compensation benefits he received during that 50-day period (i.e., $850 per month, with a proration for the partial month of October 2008).  The Board finds that $1,416.67 constitutes the properly created debt for which the waiver request will be considered. 

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a waiver of recovery of an overpayment.  The RO's Committee on Waivers concluded in March 2012 that the facts in this case do not show the mandatory bars to waiver in the Veteran's case, and the Board agrees.  There is no evidence to conclude that the Veteran intended to defraud the government, deceive VA, or seek unfair advantage.  The RO's Committee on Waivers then denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt. 

2.  Balancing of faults.  Weighing of the fault of the debtor against that of the VA. 

3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a). 

According to the determination by the Committee on Waivers, the overpayment in this case was created as a result of a retroactive reduction of the Veteran's compensation award for 50 days beginning September 1, 2008, to account for the 50 days of drill, or training, for which he was concurrently paid active service pay.  Based on a review of the entire record, the Board concludes that the Veteran was solely at fault in the creation of the overpayment.  He was informed at the time of the compensation awards in September 2008 and February 2009 that his compensation payments would be affected by receipt of active duty or drill pay, about which he must notify VA.  There is no evidence that he informed VA of his military drill pay promptly when he was awarded compensation, and there is no evidence that he submitted the VA form (VA Form 21-8951) to waive his VA compensation payments.  Therefore, he was paid both VA compensation and active service pay for 50 days of drilling during fiscal year 2008 at the same time, which is prohibited under the law and led to the creation of the overpayment in this case.  There is no indication of any fault on the part of the VA in the creation of the overpayment, because action was taken by the RO to reduce benefits promptly upon learning of the Veteran's concurrent payment of VA pay and military pay.  It is clear that the Veteran's action, or lack of action, caused the overpayment without any fault on the part of the VA. 

In addition, the Board must also consider whether recovery of the debt would result in financial hardship to the Veteran.  It is not entirely clear from the record whether the overpayment has been recouped, although it is very likely to have been so because, as noted by the RO in the statement of the case in May 2012, VA was withholding $119 per month from the Veteran's compensation award and his debt balance at that time was $1,297.67.  The Veteran has submitted a financial status report dated in March 2012, showing that his monthly income ($3,978) exceeded his monthly expenses ($3,495) by $483.  Moreover, the report shows that his monthly expenses included monthly payments of $150 on installment contracts and other debts.  The Board also notes that the Veteran has very minimal assets. 

Based on the income and expense information in the record, the Board concludes that the record does not tend to support that recovery of the debt endangered or would have endangered the Veteran's ability to provide for his basic necessities.  While the Veteran appeals for a grant of his waiver request on the basis that he is barely able to pay his bills and family expenses, as he indicated on his financial status report, he nevertheless indicated that his income exceeded his expenses by several hundred dollars a month.  Although he has reported essentially no assets except for a car, when the amount due monthly to his creditors are not considered, his monthly net income exceeds his monthly expenses by an even larger amount.  As the VA debt is a valid debt to the government, there is no reason that the Veteran should not accord VA the same consideration that he accords his private creditors to include various expenses at a department store and military exchange as well as school loan repayments.  In addition, the record reveals no other factors which would make recovery of the overpayment inequitable, as discussed further below. 

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  Under the law, the Veteran was not entitled to receive both compensation and drill pay simultaneously.  Reducing compensation retroactively to recover the debt is not shown to defeat the purpose of the compensation because the Veteran was not even entitled to such benefits during the period that he was drawing military pay. 

The Board also finds that failure to have made restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  As noted, concurrent receipt of VA compensation and active service pay is clearly prohibited by law. 

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on the VA compensation to which he had no legal entitlement. 

In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, demonstrate that recovery of the overpayment of benefits would not be against equity and good conscience.  The Veteran is solely at fault in the creation of the debt, and failure to repay the debt would result in unfair gain to him.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and he had not relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  As to the question of financial hardship, persuasive evidence has not been presented to show that VA's right to full restitution should be, or should have been, moderated. 

As the preponderance of the evidence is against the petition for waiver, the benefit of the doubt rule does not apply, and the appeal in the matter must be denied.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking a waiver of recovery of an overpayment of VA compensation in the amount of $1,416.67 is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


